     Case 2:20-cv-01126-MCE-JDP Document 8 Filed 10/06/20 Page 1 of 1

 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone:      (323) 979-2063
     Facsimile:      (323) 488-6748
 6   Attorney for Plaintiff

 7

 8
                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                       Case No.: 2:20-cv-01126-MCE-JDP
11   Michael Crook, individually and on behalf
12   of all others similarly situated,
                                                       ORDER OF DISMISSAL
        Plaintiff,
13
                v.
14
     Credit Control, LLC, LVNV
15
     Funding LLC,
     and John Does 1-25.
16

17      Defendants.

18

19

20           Having reviewed the Parties’ proposed Stipulation for Dismissal, and good cause
21   appearing, IT IS HEREBY ORDERED THAT the above-entitled case is DISMISSED with
22   prejudice. Each party shall bear their respective costs and fees, and the Clerk of the Court is

23   directed to close the file.
             IT IS SO ORDERED.
24
     Dated: October 6, 2020
25

26

27

28
